January 5, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
     GEORGE M. BISHOP, AS SUBSTITUTE TRUSTEE, AND F.E.T.C. CORP.,
                              Appellants

NO. 14-11-00219-CV                        V.

              MARY BETH CLAWSON AND JOHN RIDDLE, Appellees
                          ____________________



       This cause, an appeal from the order setting aside foreclosure and reinstating
temporary injunction in favor of appellees, MARY BETH CLAWSON AND JOHN
RIDDLE, signed February 18, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the trial court’s order reinstating the temporary
injunction. We therefore order the trial court’s order reinstating the temporary injunction
AFFIRMED.        The record further shows that the trial court’s order setting aside
foreclosure is not an appealable order. We therefore order the appeal from the trial
court’s order setting aside foreclosure DISMISSED.

       We order appellants, GEORGE M. BISHOP, AS SUBSTITUTE TRUSTEE, AND
F.E.T.C. CORP., jointly and severally, to pay all costs incurred in this appeal. We further
order this decision certified below for observance.